DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.

Response to Amendment
The Amendment filed 22 February 2022 has been entered.  Claims 1-13 and 21-27 remain pending in the application.  The previous Office Action was mailed 4 February 2022. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 9, and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Todd (2011/0303415).
Regarding independent claim 1, Todd discloses A method (abstract “an aqueous-swellable and degradable diverting system and the use of the system in treating a subterranean formation penetrated by a wellbore”) comprising: 
introducing a treatment fluid into a wellbore penetrating a subterranean formation (e.g., [0014] “introducing a diverting composition comprising a carrier fluid and an aqueous-swellable particle into one or more fractures (or a fracture network) in a subterranean formation penetrated by a wellbore”) wherein the treatment fluid comprises: 
a base fluid ([0049] “An aqueous treatment fluid may be used”); 
a pelletized diverting agent (e.g., [0037] “the aqueous-swellable particle may be encapsulated or enclosed within an outer coating”) comprising a degradable polymer ([0028] “the particulate materials to be blended with the aqueous-swellable particles are degradable materials and/or [0019] “Other aqueous-swellable particulate materials can also be used herein, for instance, particulate sodium or potassium salt of polyacrylic acid or alginic acid, polyacrylate-cellulose graft copolymer, collagen, chitin, chitosan, dextran, carboxymethyldextran, starch, modified starch, hydroxyethyl starch, hydrolyzed polyacrylonitrile, starch-methacrylonitrile polymer, polyacrylamide, hydrolyzed polyacrylamide (Separan® AP-30, Dow Chemical Co.), carboxymethylcellulose, and derivatives thereof”; note [0049] “dissolve the aqueous-swellable particle” = degradable), wherein the pelletized diverting agent is formed from an agglomeration of smaller particulates ([0037] “agglomerating or pelletizing the aqueous-swellable particle prior to coating the particle”), wherein the pelletized diverting agent flows through a perforation, contacts, and at least partially plugs a face of the subterranean formation and/or a proppant pack (e.g., [0038] “The diverting composition thus can be used in all portions of the subterranean formation penetrated by a wellbore, including portions that are substantially distanced from the wellbore. The terms "substantially distanced from the wellbore," or "far field," may refer to any portion of the subterranean formation that is not near wellbore, outside of a perforation tunnel or outside of a formation face in openhole” and [0046] “the aqueous-swellable particles may be used to temporarily seal the stimulation network to divert treatments”); and 
diverting at least a portion of the treatment fluid and/or a subsequently introduced fluid away from the face of the subterranean formation and/or the proppant pack (e.g., [0051] “it may be desirable to seal existing fractures so that treatment fluids can be diverted to the untreated portion of the subterranean formation”).
Regarding claim 3, Todd discloses wherein the degradable polymer comprises at least one polymer selected from the group consisting of aliphatic poly(ester); poly(lactide); poly(glycolide); poly(ε-caprolactone); poly(hydroxyester ether); poly(hydroxybutyrate); poly(anhydride); polycarbonate; polyol; poly(orthoester); poly(aminoacid); poly(ethyleneoxide); poly(phosphazene); poly(etherester), hydroxy propyl methylcellulose, pectin, polyethylene oxide, polyvinyl alcohol, alginate, polycaprolactone, gelatinised starch-based material, polyester amide, polyamide, and any combination thereof ([0028] “the particulate materials to be blended with the aqueous-swellable particles are degradable materials including, but not limited to, degradable polymers aliphatic polyesters, poly(lactide), poly(glycolide), poly(ε-caprolactone), poly(hydroxybutyrate), poly(anhydrides), aliphatic polycarbonates, poly(ortho esters), poly(amino acids), poly(ethylene oxide), and polyphosphazenes. Polyanhydrides are another type of suitable degradable polymer. Examples of suitable polyanhydrides include poly(adipic anhydride), poly(suberic anhydride), poly(sebacic anhydride), and poly(dodecanedioic anhydride)” and/or [0019] “Other aqueous-swellable particulate materials can also be used herein, for instance, particulate sodium or potassium salt of polyacrylic acid or alginic acid, polyacrylate-cellulose graft copolymer, collagen, chitin, chitosan, dextran, carboxymethyldextran, starch, modified starch, hydroxyethyl starch, hydrolyzed polyacrylonitrile, starch-methacrylonitrile polymer, polyacrylamide, hydrolyzed polyacrylamide (Separan® AP-30, Dow Chemical Co.), carboxymethylcellulose, and derivatives thereof”).
Regarding claim 4, Todd discloses wherein the pelletized diverting agent has a Dv50 particle size of about 100 microns to about 10 millimeters ([0023] “The aqueous-swellable particle may have a wide range of sizes. For example, size of the particle may range from about 400 mesh to about 2 mesh (U.S. Sieve Series). In some embodiments, size may range from about 150 mesh to about 8 mesh, or from about 40 mesh to about 8 mesh, from about 40 mesh to about 20 mesh, from about 40 mesh to about 30 mesh, or from about 14 mesh to about 8 mesh”; 40-8 mesh = 425-2360 microns).
Regarding claims 5 and 6, Todd discloses “degradable polymers” wherein “Specific examples of suitable polymers include polysaccharides such as dextran or cellulose, chitin, chitosan, proteins, aliphatic polyesters, poly(lactide), poly(glycolide), poly(ε-caprolactone), poly(hydroxybutyrate), poly(anhydrides), aliphatic polycarbonates, poly(ortho esters), poly(amino acids), poly(ethylene oxide), and polyphosphazenes. Polyanhydrides are another type of suitable degradable polymer. Examples of suitable polyanhydrides include poly(adipic anhydride), poly(suberic anhydride), poly(sebacic anhydride), and poly(dodecanedioic anhydride)” ([0028]).  If Todd’s water-swellable particle (which dissolves in water) is considered the degradable polymer, than Todd’s degradable polymers disclose:
(claim 5) wherein the pelletized diverting agent further comprises a binder
(claim 6) wherein the binder comprises at least one material selected from the group consisting of sucrose, gelatin, starch, a synthetic water-soluble polymer, microcrystalline cellulose, and any combination thereof.
Alternatively, if Todd’s degradable polymers are considered the degradable polymer, then Todd discloses  “Other aqueous-swellable particulate materials can also be used herein, for instance, particulate sodium or potassium salt of polyacrylic acid or alginic acid, polyacrylate-cellulose graft copolymer, collagen, chitin, chitosan, dextran, carboxymethyldextran, starch, modified starch, hydroxyethyl starch, hydrolyzed polyacrylonitrile, starch-methacrylonitrile polymer, polyacrylamide, hydrolyzed polyacrylamide (Separan® AP-30, Dow Chemical Co.), carboxymethylcellulose, and derivatives thereof” ([0019]), which provides wherein the binder comprises at least one material selected from the group consisting of sucrose, gelatin, starch, a synthetic water-soluble polymer, microcrystalline cellulose, and any combination thereof.
Regarding claim 9, Todd discloses allowing the pelletized diverting agent to dissolve (e.g., [0014] “After the fracture network has been bridged, the aqueous fluid dissolves at least a portion of the diverting composition”).
Regarding claim 22, Todd discloses wherein the pelletized diverting agent further comprises inert dissolvable materials ([0029] “The particulate materials should not adversely affect the expandability of the aqueous-swellable particles and solubility of the aqueous-swellable particles after hydration […] For instance […] dehydrated salts” and/or [0027] “The diverting composition may also comprise other particulate materials commonly used in diverting systems. These particulate materials may be blended with the aqueous-swellable particle to form a diverting composition in the carrier fluid. Suitable particular materials include, but not limited to sand, ceramic beads, bauxite, glass microspheres, synthetic organic beads, sintered materials and combinations thereof”; these are all inert).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 21, and 23 are rejected under 35 U.S.C. 103 as obvious over Todd as in claims 1 and 22. 
Regarding claim 12, Todd discloses “The aqueous-swellable particle is suspended in the carrier fluid and placed into a stimulation network in the subterranean formation by introducing the fluid carrying the aqueous-swellable particles into the subterranean formation. The diverting composition may be pumped into the stimulation network” ([0030]).  
Although Todd does not explicitly describe a “mixer” and a “pump, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include wherein prior to the step of introducing, the method further comprising mixing the treatment fluid in a mixer, wherein the introducing comprising pumping the treatment fluid into the wellbore with a pump, in order to produce and pump the treatment fluid.
Regarding claim 21, Todd discloses “the aqueous-swellable particle may be encapsulated or enclosed within an outer coating that is capable of degrading at a desired time” such as by “agglomerating or pelletizing the aqueous-swellable particle prior to coating the particle” ([0037]).
However, Todd fails to specify how much of the coated aqueous-swellable particle is the agglomerated aqueous-swellable particles.  
Nevertheless, Todd also teaches wherein the diverting composition is 100% boric oxide (e.g., [0054]).  Accordingly, it appears Todd discloses at least wherein the coated aqueous-swellable particle is almost 100% agglomerated aqueous-swellable particles.  Accordingly, although silent to the weight percentage range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include wherein the degradable polymer is present in an amount in the range of about 80% to about 100% by weight of the pelletized diverting agent, in order to provide a suitable amount of aqueous-swellable particles within the diverting composition.  Applicant may note that, after KSR
Regarding claim 23, Todd discloses including “dehydrated salts” which “should not adversely affect the expandability of the aqueous-swellable particles and solubility of the aqueous-swellable particles after hydration” ([0029]) and/or “The diverting composition may also comprise other particulate materials commonly used in diverting systems” such as “sand” ([0027]).
However, Todd fails to specify the weight percentage of these materials.
Nevertheless, it appears these are intended to be merely additives to the diverting composition, which would constitute a minority of the composition.  Accordingly, although silent to the weight percentage range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include wherein the inert dissolvable materials are present in an about in the range of about 1% to about 50% by weight of the pelletized diverting agent, in order to provide a suitable amount of these other materials to the diverting composition to adjust the properties with any desired properties from the other materials.  

Claims 2, 7, 13, and 24-26 are rejected under 35 U.S.C. 103 as obvious over Todd as in claim 1, and further in view of Luo (2010/0200235) (cited previously).
Regarding claim 2, Todd discloses a number of “aqueous-swellable” and “degradable” materials for the diverting composition ([0019] and [0028]), such as poly(lactic acid) ([0029]), wherein “the aqueous-swellable particle bridges or fills the stimulation network temporarily and can be removed by exposing the diverting composition to a sufficient amount of aqueous liquid to at least partially dissolve and degrade the expanded diverting composition” ([0044]). 
However, Todd fails to specify if polyvinyl alcohol is a suitable material.
Luo teaches “a method of treating a subterranean formation comprising the steps of providing a carrier fluid comprising degradable balls that comprise a carboxylic acid, a fatty alcohol, a fatty acid salt, a fatty ester, a fatty acid salt, or a combination thereof” (abstract) “as a diverting agent” ([0004]) wherein “To control degradation rates, it may be desirable to include additional components in the degradable perforation balls of the present invention. Examples include poly(vinyl acetate), poly(vinyl alcohol), and combinations thereof” ([0042]), as well as “poly(lactic acid)” ([0045]).  Luo further teaches “By degradable, it is meant that the ball sealer compositions as described herein break-down after a period of time and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include mixtures of polyvinyl alcohol and the other materials in Todd, or “wherein the degradable polymer comprises polyvinyl alcohol,” in order to provide an alternate/additional known degradable material that will “break-down after a period of time and dissolve in well bore fluids” (as in Luo and as desired by Todd). 
Second, this modification is obvious as no more than the simple substitution of a known element (known degradable/dissolvable downhole polyvinyl alcohol) for another known element (known degradable/dissolvable downhole materials) within the capability of one of ordinary skill in the art at the time, in a manner that would have achieved predictable results (diverting compositions which degrade/dissolve downhole).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
Regarding claims 7 and 24, Todd provides all elements for a degradable/dissolving diverting composition, except inorganic acid, solid organic acid, or simple saccharide provided at 1-50 wt%.
Luo teaches “a method of treating a subterranean formation comprising the steps of providing a carrier fluid comprising degradable balls that comprise a carboxylic acid, a fatty alcohol, a fatty acid salt, a fatty ester, a fatty acid salt, or a combination thereof” (abstract) “as a diverting agent” wherein “The degradable perforation balls of the present invention comprise at least one degradable material selected from the group consisting of carboxylic acid, fatty alcohol, fatty acid salts, fatty ester, or a combination thereof” ([0034]) and “in order to optimize the properties of the degradable perforation balls of the present invention, the carboxylic acids, fatty alcohols, fatty acid salts, or fatty esters should be present in such a weight ratio that the desired properties of the final product are achieved by the combination. In some embodiments, each component will be present at least 1% by weight” ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include:
(claim 7) wherein the pelletized diverting agent further comprises a dissolution accelerator selected from the group consisting of an inorganic acid, a solid organic acid, and a simple saccharide; and further
(claim 24) wherein the dissolution accelerator is present in an amount ranging from about 1% to about 50% by weight of the pelletized diverting agent,
in order to “optimize the properties of the degradable” materials, especially insofar as Luo teaches a same suitable general condition.
Regarding claim 13, Todd discloses wherein the pelletized diverting agent has a Dv50 particle size of about 1 millimeter to about 10 millimeters ([0023] “The aqueous-swellable particle may have a wide range of sizes. For example, size of the particle may range from about 400 mesh to about 2 mesh (U.S. Sieve Series). In some embodiments, size may range from about 150 mesh to about 8 mesh, or from about 40 mesh to about 8 mesh, from about 40 mesh to about 20 mesh, from about 40 mesh to about 30 mesh, or from about 14 mesh to about 8 mesh”; 14-8 mesh = 1.4-2.36 mm).
Regarding the polyvinyl alcohol, Todd discloses a number of “aqueous-swellable” and “degradable” materials for the diverting composition ([0019] and [0028]), such as poly(lactic acid) ([0029]), wherein “the aqueous-swellable particle bridges or fills the stimulation network temporarily and can be removed by exposing the diverting composition to a sufficient amount of aqueous liquid to at least partially dissolve and degrade the expanded diverting composition” ([0044]). 
However, Todd fails to specify if polyvinyl alcohol is a suitable material.
Luo teaches “a method of treating a subterranean formation comprising the steps of providing a carrier fluid comprising degradable balls that comprise a carboxylic acid, a fatty alcohol, a fatty acid salt, a fatty ester, a fatty acid salt, or a combination thereof” (abstract) “as a diverting agent” ([0004]) wherein “To control degradation rates, it may be desirable to include additional components in the degradable perforation balls of the present invention. Examples include poly(vinyl acetate), poly(vinyl alcohol), and combinations thereof” ([0042]), as well as “poly(lactic acid)” ([0045]).  Luo further teaches “By degradable, it is meant that the ball sealer compositions as described herein break-down after a period of time and dissolve in well bore fluids, thereby minimizing and/or eliminating problems during reservoir fluid 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include mixtures of polyvinyl alcohol and the other materials in Todd, or “wherein the degradable polymer comprises polyvinyl alcohol,” in order to provide an alternate/additional known degradable material that will “break-down after a period of time and dissolve in well bore fluids” (as in Luo and as desired by Todd). 
Regarding the binder from 0.001-10 wt%, Todd discloses “the aqueous-swellable particle may be encapsulated or enclosed within an outer coating that is capable of degrading at a desired time. Exemplary suitable encapsulation or coating methods include microencapsulation techniques, such as fluidized bed processes; agglomerating or pelletizing the aqueous-swellable particle prior to coating the particle with the degradable material” ([0037]).  This appears to be a binder per se.
However, Todd fails to specify the amount of these degradable materials which coat the agglomerated aqueous-swellable particle.  
Nevertheless, a coating of material would constitute a minority of the composition, the less the thinner the coating.  Accordingly, although silent to the weight percentage range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include wherein the pelletized diverting agent further comprises a binder in an amount of about 0.001% to about 10% by weight of the pelletized diverting agent, in order to provide a suitable amount of the degradable material coating to encapsulate and thereby delay the aqueous-swellable particles.  
Regarding the dissolution accelerator from 1-30 wt%, Todd fails to disclose this.
Luo further teaches “The degradable perforation balls of the present invention comprise at least one degradable material selected from the group consisting of carboxylic acid, fatty alcohol, fatty acid salts, fatty ester, or a combination thereof” ([0034]) and “in order to optimize the properties of the degradable perforation balls of the present invention, the carboxylic acids, fatty alcohols, fatty acid salts, or fatty esters should be present in such a weight ratio that the desired properties of the final product are at least 1% by weight” ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include wherein the pelletized diverting agent further comprises a dissolution accelerator in an amount of about 1% to about 30% by weight of the pelletized diverting agent, wherein the dissolution accelerator is selected from the group consisting of an inorganic acid, a solid organic acid, and a simple saccharide, in order to “optimize the properties of the degradable” materials, especially insofar as Luo teaches a same suitable general condition.
Regarding the temperature of ≤100°C, Todd discloses “The choice of degradable material also can depend, at least in part, on the conditions of the subterranean formation, e.g., the temperature of the subterranean formation. For instance, lactides have been found to be suitable for subterranean formation at a lower temperature, including those within the range of 60°F to 150°F; polylactides have been found to be suitable for temperatures above this range; and poly(lactic acid) and dehydrated salts may be suitable for a higher temperature” ([0029]).  60-150°F = 15.6-65.6°C.
Although silent to the exact temperature range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include wherein the subterranean formation has a temperature of about 100°C or less, in order to treat a given formation having such a “lower temperature,” with a suitable diverting composition made from corresponding degradable materials. 
Regarding claim 25, Todd discloses A method (abstract “an aqueous-swellable and degradable diverting system and the use of the system in treating a subterranean formation penetrated by a wellbore”) comprising: 
introducing a treatment fluid into a wellbore penetrating a subterranean formation (e.g., [0014] “introducing a diverting composition comprising a carrier fluid and an aqueous-swellable particle into one or more fractures (or a fracture network) in a subterranean formation penetrated by a wellbore”) wherein the treatment fluid comprises: 
a base fluid ([0049] “An aqueous treatment fluid may be used”); 
a pelletized diverting agent (e.g., [0037] “the aqueous-swellable particle may be encapsulated or enclosed within an outer coating”) comprising a degradable polymer ([0028] “the particulate materials to be blended with the aqueous-swellable particles are degradable materials including, but not limited to, degradable polymers” and/or [0019] “Other aqueous-swellable particulate materials can also be used herein, for instance, particulate sodium or potassium salt of polyacrylic acid or alginic acid, polyacrylate-cellulose graft copolymer, collagen, chitin, chitosan, dextran, carboxymethyldextran, starch, modified starch, hydroxyethyl starch, hydrolyzed polyacrylonitrile, starch-methacrylonitrile polymer, polyacrylamide, hydrolyzed polyacrylamide (Separan® AP-30, Dow Chemical Co.), carboxymethylcellulose, and derivatives thereof”; note [0049] “dissolve the aqueous-swellable particle” = degradable), and a binder; wherein the pelletized diverting agent is formed from an agglomeration of smaller particulates ([0037] “agglomerating or pelletizing the aqueous-swellable particle prior to coating the particle”), and the pelletized diverting agent has a Dv50 particle size of about 100 microns to about 10 millimeters; 
flowing the pelletized diverting agent through a perforation, contacting, and at least partially plugging a proppant pack and/or a face of the subterranean formation with the pelletized diverting agent (e.g., [0038] “The diverting composition thus can be used in all portions of the subterranean formation penetrated by a wellbore, including portions that are substantially distanced from the wellbore. The terms "substantially distanced from the wellbore," or "far field," may refer to any portion of the subterranean formation that is not near wellbore, outside of a perforation tunnel or outside of a formation face in openhole” and [0046] “the aqueous-swellable particles may be used to temporarily seal the stimulation network to divert treatments”); 
diverting at least a portion of the treatment fluid and/or a subsequently introduced fluid away from the face of the subterranean formation and/or the proppant pack (e.g., [0051] “it may be desirable to seal existing fractures so that treatment fluids can be diverted to the untreated portion of the subterranean formation”); and 
allowing the degradable polymer to at least partially dissolve ([0014] “After the fracture network has been bridged, the aqueous fluid dissolves at least a portion of the diverting composition”; this dissolves both the aqueous-swellable particles and the degradable material as in [0044]-[0047]).

However, Todd fails to specify if polyvinyl alcohol is a suitable material.
Luo teaches “a method of treating a subterranean formation comprising the steps of providing a carrier fluid comprising degradable balls that comprise a carboxylic acid, a fatty alcohol, a fatty acid salt, a fatty ester, a fatty acid salt, or a combination thereof” (abstract) “as a diverting agent” ([0004]) wherein “The degradable perforation balls of the present invention comprise at least one degradable material selected from the group consisting of carboxylic acid, fatty alcohol, fatty acid salts, fatty ester, or a combination thereof” ([0034]) and “To control degradation rates, it may be desirable to include additional components in the degradable perforation balls of the present invention. Examples include poly(vinyl acetate), poly(vinyl alcohol), and combinations thereof” ([0042]), as well as “poly(lactic acid)” ([0045]).  Luo further teaches “By degradable, it is meant that the ball sealer compositions as described herein break-down after a period of time and dissolve in well bore fluids, thereby minimizing and/or eliminating problems during reservoir fluid production and with further well bore stimulations, further use of aqueous well bore treatment fluids, and well stimulation equipment” ([0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include polyvinyl alcohol and a solid carboxylic acid, in order to provide an alternate/additional known degradable material that will “break-down after a period of time and dissolve in well bore fluids” (as in Luo and as desired by Todd) (thereby providing:
“a pelletized diverting agent comprising a degradable polymer, a dissolution accelerator, and a binder; wherein the pelletized diverting agent is formed from an agglomeration of smaller particulates, and wherein the degradable polymer comprises polyvinyl alcohol, the dissolution accelerator comprises a solid organic acid, and the pelletized diverting agent has a Dv50 particle size of about 100 microns to about 10 millimeters; […]
allowing the dissolution accelerator to at least partially dissolve, wherein the degradable polymer is contacted by the dissolved dissolution accelerator”).
Regarding claim 26, Todd discloses including “dehydrated salts” which “should not adversely affect the expandability of the aqueous-swellable particles and solubility of the aqueous-swellable particles after hydration” ([0029]) and/or “The diverting composition may also comprise other particulate materials commonly used in diverting systems” such as “sand” ([0027]).
However, Todd fails to specify the weight percentage of these materials.
Nevertheless, it appears these are intended to be merely additives to the diverting composition, which would constitute a minority of the composition.  Accordingly, although silent to the weight percentage range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include wherein the pelletized diverting agent further comprises inert dissolvable materials present in an amount ranging from about 1% to about 50% by weight of the pelletized diverting agent, in order to provide a suitable amount of these other materials to the diverting composition to adjust the properties with any desired properties from the other materials.  

Claims 8 and 27 are rejected under 35 U.S.C. 103 as obvious over Todd as in claims 1 and 25, and further in view of Lafferty (2012/0285695) (cited previously).
Regarding claims 8 and 27, Todd provides all elements, except additional particles with a smaller particle size to form the plugged fracture.
Lafferty teaches “treating a downhole region penetrated by a wellbore with a special solid diverting material” (abstract) wherein “one example of special solid diverting materials, destructible downhole containers are filled with blends of particles designed for sealing narrow voids such as perforations, fractures, wormholes, etc. There are many such designs. In an example disclosed in U.S. Patent Application Publication No. 2009/0025934, the diverting agent is a blend including a first amount of particulates having a first average particle size between about 2 mm and 2 cm and a second amount of particulates having a second average size between about two and ten times smaller than the first average 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include “blends of particles” such as additional particles “about two and ten times smaller,” in order to design the degradable diverting materials to seal the fractures (thereby including: introducing an additional diverting agent into the zone, wherein the pelletized diverting agent has a Dv50 particle size that is larger than the additional diverting agent, wherein the additional diverting agent forms the plug with the pelletized diverting agent).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as obvious over Todd as in claim 1, and further in view of Holzhauser (2015/0233226) (cited previously).s
Regarding claims 10 and 11, Todd discloses “With the diverting composition placed in the desired locations, the existing fractures or fracture networks are protected and successive fracturing treatments can be performed to extend the fracture network” ([0051]).
However, Todd fails to disclose or teach intermittently injecting the wellbore with the treatment fluid while injecting fracturing fluid comprising proppant.
Nevertheless, this appears to be the typical methodology for diversion fracturing.  For example, Holzhauser teaches “providing a propped hydraulic fractures in a subterranean formation including the steps of: injecting a fracturing fluid into the subterranean formation at a pressure sufficient to initiate and propagate at least one hydraulic fracture wherein the fracturing fluid comprises a proppant; when the at least one hydraulic fracture has reached a target size, adding to the fracturing fluid a predetermined amount of a diverter material wherein the diverter material comprises material having a specified size distribution, and comprising a material that degrades at conditions of the subterranean formation, the diverter material effective to essentially block flow of fracturing fluid into the at least one fracture; and continuing to inject fracturing fluid at a pressure effective to initiate at least one additional fracture within the subterranean formation” (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todd to include diversion fracturing with a fracturing fluid comprising proppant, in order to block flow of fracturing fluid into one fracture and instead initiate additional fractures (thereby including:
(claim 10) introducing a fracturing fluid into the wellbore wherein the fracturing fluid comprises a proppant; and further
(claim 11) wherein the treatment fluid is injected into the wellbore at or above a fracture gradient of the subterranean formation and the treatment fluid is intermittently injected into the wellbore while the fracturing fluid is injected into the wellbore).

Response to Arguments
Applicant’s arguments filed 22 February 2022 with respect to claims rejected under 35 USC § 102 and 103 over Cooke have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, based on Applicant’s Amendment to the claims, a new ground(s) of rejection is made over Todd, and the arguments do not apply to the combination being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674